Exhibit 10.1

 

Financing Agreement

 

This Financing Agreement is made and entered into by and between Summit
Financial Resources, L.P., 2455 East Parley’s Way, Suite 200, Salt Lake City,
Utah 84109, Attention:  Senior Portfolio Manager, and CORGENIX MEDICAL
CORPORATION, a Nevada corporation, and CORGENIX, INC., a Delaware corporation,
each at 11575 Main Street, #400, Broomfield, Colorado 80020, Attention: 
President.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.             Definitions.  Terms defined in the singular shall have the same
meaning when used in the plural and vice versa.  Terms defined in the UCC shall
have the meanings set forth in the UCC, except as otherwise defined herein.  As
used herein, the term:

 

“Acceptable Account” means an Account of Client conforming to the
representations, warranties, and requirements of Section 15, Acceptable
Accounts.

 

“Accounts” shall have the meaning set forth in the definition of Collateral.

 

“Account Debtor” means any person or entity obligated for payment of an Account.

 

“Account Due Date” means Ninety (90) days from the date of the invoice
evidencing the Account.

 

“Administrative Fee” means One and Forty-Five Hundredths Percent (1.45%) of the
average monthly balance of Outstanding Advances for each calendar month, or
portion thereof, due and payable monthly in arrears.

 

“Advance” means an advance of any portion of the Purchase Price to or on behalf
of Client.

 

“Advance Rate” means, (i) during the Initial Funding Period, Ninety Percent
(90%), or such other Percent as may be determined from time to time by Summit in
its sole discretion, and, (ii) at all times after the expiration of the Initial
Funding Period, Eighty-Five Percent (85%), or such other Percent as may be
determined from time to time by Summit in its sole discretion.

 

“Agreement” means this Financing Agreement, together with any amendments,
addenda, and modifications.

 

“Authorized Overadvance” means an Overadvance authorized in writing by Summit.

 

“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
closed.

 

“Chargeback Account” means an outstanding Purchased Account which is past the
Account Due Date or is determined to no longer be an Acceptable Account.

 

“Client” means, individually and collectively, jointly and severally, CMC and
CORGENIX, or either of them.

 

“CMC” means CORGENIX MEDICAL CORPORATION, a corporation organized and existing
under the laws of the State of Nevada, its successors and, if permitted,
assigns.

 

“Collateral” means the following personal property of Client, wherever located,
now owned or existing or hereafter acquired or created, all additions and
accessions thereto, all replacements, insurance or condemnation proceeds, all
documents covering any of the Collateral, all leases of any of the Collateral,
all rents, revenues, issues, profits and proceeds arising from the sale, lease,
license, encumbrance, collection, or any other temporary or permanent
disposition of any of the Collateral or any interest therein, all amendments,
modifications, renewals,

 

--------------------------------------------------------------------------------


 

extensions, and replacements thereof, and all products and proceeds thereof:
(a) all inventory (the “Inventory”); (b) all accounts (the “Accounts”); (c) all
equipment, goods and motor vehicles (collectively, the “Equipment”); (d) all
general intangibles, including any and all patents, trademarks and copyrights
(registered or unregistered), trade secrets, domain names and addresses, and
intellectual property licenses; (e) any and all promissory notes and instruments
payable to or owing to Client or held by Client; any and all leases under which
Client is the lessor; any and all chattel paper in favor of, owing to, or held
by Client, including, without limitation, any and all conditional sale contracts
or other sales agreements, whether Client is the original party or the assignee;
and any and all security agreements, collateral and titles to motor vehicles
which secure any of the foregoing obligations; (f) all deposit accounts,
including without limitation, all interest, dividends or distributions accrued
or to accrue thereon, whether or not due; (g) all investment property, including
all interest, dividends or distributions accrued or to accrue thereon, whether
or not due; (h) all documents; (i) all letter-of-credit rights; (j) all
supporting obligations; and (k) all balances, deposits, debts or any other
amounts or obligations of Summit owing to Client, including, without limitation,
any Reserve, whether or not due.

 

“Collected Payments” means collections and payments received by Summit on
Accounts of Client, less all interest, Fees and Charges, amounts due and payable
to Summit by Client, deductions and setoffs.  Credits for Collected Payments
shall be provisional and subject to final payment and collection of the
deposited item.  For purposes of calculating interest owing, Collected Payments
delivered to a bank or other agent on behalf of Summit shall be deemed received
Three (3) Banking Business Days after the date of receipt of advice by Summit
from the bank or agent that the Collected Payments have been credited to the
account of Summit.

 

“CORGENIX” means CORGENIX, INC., a corporation organized and existing under the
laws of the State of Delaware, its successors and, if permitted, assigns.

 

“Daily Funds Rate” means the prime rate as announced in the Wall Street Journal
plus One and Five-Tenths Percent (1.5%) divided by 360.  The initial prime rate
shall be the prime rate in effect on the date of this Agreement.  The Daily
Funds Rate may be adjusted from time to time as of the date of any change in the
prime rate.

 

“Default Rate” means the Daily Funds Rate plus Ten Percent (10%) per annum.

 

“Equipment” shall have the meaning set forth in the definition of Collateral.

 

“Event of Default” shall have the meaning set forth in Section 27, Default and
Remedies.

 

“Fees and Charges” means the Administrative Fee and the Other Charges.

 

“Financing Period” means an initial period of Three (3) years commencing on the
date of this Agreement and thereafter successive periods of One (1) year each
commencing upon completion of each prior Financing Period.

 

“Initial Funding Period” means a period commencing on the date of this Agreement
and ending upon the earlier of (i) One Hundred Twenty (120) days from the date
hereof, or (ii) the date on which Summit makes the Second Loan Advance;
provided, however, that in the event the Second Loan Advance is less than One
Hundred Twenty-Five Thousand Dollars ($125,000), the Initial Funding Period
shall end One Hundred Twenty (120) days from the date hereof.

 

“Inventory” shall have the meaning set forth in the definition of Collateral.

 

“Loan and Security Agreement” means that certain Loan and Security Agreement,
and all amendments, modifications, and addenda thereto, by and between Summit,
as lender, and Client, as borrower, of approximate even date herewith.

 

“Maximum Credit Line” means One Million Seven Hundred Fifty Thousand Dollars
($1,750,000) or such other amount as may be determined from time to time by
Summit in its sole discretion.

 

“Other Charges” means the following fees and charges:

 

2

--------------------------------------------------------------------------------


 

a.             Any Payment Conversion Fees.

 

b.             All other charges and fees which may be charged by Summit
pursuant to this Agreement, other than the Administrative Fee.

 

“Outstanding Advances” means Advances for which Summit has not received
Collected Payments in full and includes Advances against Chargeback Accounts for
which Collected Payments in full have not been received and the full re-purchase
price has not been paid.

 

“Overadvance” means (a) the amount by which the Outstanding Advances exceed the
Maximum Credit Line, or (b) the amount by which the Outstanding Advances exceed
Purchased Accounts which are not Chargeback Accounts multiplied by the Advance
Rate.

 

“Payment Conversion Fee” means Ten Percent (10%) of any payment received by
Client on a Purchased Account which is not tendered to Summit as required in
this Agreement.

 

“Purchase Price” of an Account means the face amount of the Account less all
interest and Fees and Charges.

 

“Purchased Account” means an Account that has been purchased by Summit pursuant
to Section 2, Purchase of Accounts.

 

“Qualified Bank Financing” means financing provided directly by a full service
commercial bank whose deposits are insured by the Federal Deposit Insurance
Corporation in the form of a revolving line of credit for which the primary
collateral is Client’s Accounts.  Financing provided by a subsidiary, affiliate
or division of such a bank does not qualify as Qualified Bank Financing.

 

“Reserve” means such amount as may be determined from time to time by Summit in
its sole discretion.

 

“Second Loan Advance” means the second loan advance made by Summit to Client
pursuant to the terms and conditions of the Loan and Security Agreement.

 

“Settlement Date” means dates set by Summit, which dates shall be at least
weekly.

 

“Summit” means Summit Financial Resources, L.P., a Hawaii limited partnership,
its successors and assigns.

 

“UCC” means the Uniform Commercial Code, as adopted now or in the future in the
State of Utah.

 

2.             Purchase of Accounts.

 

Client shall request purchase of Accounts by submitting to Summit a Schedule of
Accounts and Bill of Sale, copies of the invoices listed on the Schedule of
Accounts and Bill of Sale, supporting documentation for such invoices as
requested by Summit, and such other documentation as required by Summit.  Summit
shall notify Client which Accounts are purchased by providing reports to Client.

 

Unless otherwise agreed in writing by Summit, upon purchase by Summit of any
Account, Client shall thereafter offer all Accounts owing by that Account Debtor
for purchase by Summit.  Summit may also require that all Accounts owing by that
Account Debtor which Summit declines to purchase nonetheless be subject to
Section 14 Collection Procedures and be paid to Summit.

 

Summit may purchase from Client such Acceptable Accounts as Summit elects.  All
purchases shall be subject to the terms and conditions of this Agreement.  THE
OBLIGATION OF SUMMIT TO PURCHASE ACCOUNTS FROM CLIENT IS DISCRETIONARY AND
SUMMIT SHALL HAVE NO OBLIGATION TO PURCHASE ANY ACCOUNT FROM CLIENT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN

 

3

--------------------------------------------------------------------------------


 

THIS AGREEMENT.  Summit may decline to purchase any Account submitted by Client
for any reason or for no reason, without notice, regardless of any course of
conduct or past purchases of Accounts by Summit.  Each purchase by Summit shall
be a true purchase with transfer of all legal and equitable title and shall not
be deemed to be a loan agreement or secured transaction.  Client shall
thereafter have no right, title or interest in or to Purchased Accounts.  Client
shall make appropriate entries on its books and records disclosing the sale of
Purchased Accounts to Summit.

 

Summit shall be the sole and exclusive purchaser of Client’s Accounts.  Client
will not sell, factor or otherwise finance its Accounts and shall not grant any
other security interest in its Accounts or Inventory.

 

3.             Purchase Price of Accounts.

 

The Purchase Price shall be payable as follows:  (i) an amount equal to the face
amount of the Account multiplied by the Advance Rate shall be payable upon
purchase of the Account by Summit; and (ii) the balance of the Purchase Price
shall be payable after receipt of Collected Payments in full for the Purchased
Account, such balance to be paid on the next Settlement Date; provided, however,
that notwithstanding anything to the contrary in this Agreement, Summit shall
not be obligated to make any Advance if, after making the Advance, the amount of
all Outstanding Advances will exceed the Maximum Credit Line.

 

Payment shall be made in accordance with any written instructions of Client
which are agreed to by Summit.  Absent other instructions, payment shall be made
by mailing a check to Client.

 

4.             Interest, Fees and Charges.

 

Interest shall accrue on Outstanding Advances, both before and after judgment,
from the date of disbursement until receipt of Collected Payments, at the Daily
Funds Rate.  Upon occurrence of an Event of Default, interest on Outstanding
Advances shall thereafter accrue, both before and after judgment, at the Default
Rate until receipt of Collected Payments.

 

In addition, Client shall pay Summit the Fees and Charges.  The Administrative
Fees are for monitoring of the Collateral, collection of the Accounts, and
administration of this Agreement.  The Administrative Fees are not intended to
be and shall not be construed to be interest.

 

Interest and Fees and Charges may be deducted from Advances or from Collected
Payments.

 

5.             Recourse Purchases.

 

Unless specifically designated otherwise in writing by Summit, all Accounts
shall be purchased with recourse and shall become a Chargeback Account if not
paid in full by (i) One Hundred Twenty (120) days from the date of the invoice
evidencing the Account during the Initial Funding Period, or (ii) the Account
Due Date at all times after the expiration of the Initial Funding Period.

 

6.             Re-Purchase Obligation and Chargeback Accounts.

 

If (i) a Purchased Account is not paid in full by (A) One Hundred Twenty (120)
days from the date of the invoice evidencing the Account during the Initial
Funding Period, or (B) the Account Due Date at all times after the expiration of
the Initial Funding Period, or (ii) if at any time Summit determines that the
Purchased Account is no longer an Acceptable Account, then the Purchased Account
shall thereupon automatically be a Chargeback Account without any action by
Summit.

 

Client shall immediately re-purchase all Chargeback Accounts by paying Summit
the amount of the outstanding Advance against the Chargeback Account, plus all
accrued interest thereon.

 

Interest shall accrue on Chargeback Accounts at the Default Rate until the
re-purchase amount is paid in full.

 

4

--------------------------------------------------------------------------------


 

7.             Overadvance.

 

Authorized Overadvances shall be due upon demand by Summit.  Authorized
Overadvances shall accrue interest at the Daily Funds Rate plus Three Percent
(3%) per annum.

 

If at any time an Overadvance exists which is not an Authorized Overadvance,
Client shall immediately make payment to Summit of an amount equal to the
Overadvance.  If such payment is not immediately made, interest shall accrue on
the Overadvance at the Default Rate regardless of whether Summit waives the
Event of Default caused by such non-payment.

 

8.             Reserve.

 

Summit may fund the Reserve by withholding amounts owing to Client for Advances
or deducting amounts from Collected Payments.

 

Upon non-renewal of the Financing Period, termination of the right of Client to
submit Accounts to Summit as provided in Section 20, Renewal of Financing Period
and Termination of Financing, and payment of all amounts owing to Summit by
Client, any balance of the Reserve shall be paid to Client, provided that if
Summit has reasonable grounds to believe that any collections or other payments
received by Summit may be dishonored, voided, or preferential, or claims may be
made against Summit for which Client would be liable, Summit may continue to
hold the Reserve so long as such matters are outstanding and unresolved.

 

Summit shall be free to use the Reserve as working capital or as Summit
otherwise determines.  Summit shall have no obligation to segregate, not
commingle, or otherwise account for the use of the Reserve.  Client shall not be
entitled to any interest on the Reserve.  The Reserve shall be a debt owed to
Client by Summit, payable in accordance with the terms and conditions of this
Agreement.

 

9.             Conditions to Advances.

 

Summit shall not consider purchasing any Account or otherwise making any Advance
under this Agreement until, at a minimum, all of the conditions set forth below
have been satisfied.  All of the documents referred to below must be in a form
and substance reasonably acceptable to Summit.

 

a.             This Agreement and all other documents contemplated to be
executed and delivered to Summit in connection with this Agreement prior to
making any Advances have been fully executed and delivered to Summit.

 

b.             All of the documents contemplated by this Agreement which require
filing or recording have been properly filed and recorded so that all of the
liens and security interests granted to Summit in connection with this Agreement
will be properly created and perfected and will have a priority acceptable to
Summit.

 

c.             A Payoff Agreement has been executed and delivered by Summit,
Client, and Benefactor Funding Corp.

 

d.             That certain UCC financing statement filed in favor of Marlin
Leasing Corp. with the Nevada Secretary of State on July 27, 2006, File
No. 2006023876-6, has been terminated.

 

All conditions precedent to Advances set forth in this Agreement are set for the
sole benefit of Summit and may be waived unilaterally by Summit.

 

10.           Application of Payments and Collections.

 

Summit may apply payments and recoveries first to Fees and Charges, second to
outstanding and accrued interest, and third to Outstanding Advances.

 

5

--------------------------------------------------------------------------------


 

11.           Setoff and Deduction by Summit.

 

As to all amounts owing to Summit by Client, including, without limitation, any
amounts owing under this Agreement or under the Loan and Security Agreement,
Summit may (i) deduct such amount from Collected Payments received on Accounts,
(ii) setoff and deduct such amount against Advances or any amount owing by
Summit to Client, (iii) demand payment from Client whereupon Client shall
promptly pay such amount to Summit, or (iv) exercise any combination of the
alternatives set forth in this Section or available under this Agreement, at
law, or in equity.

 

12.           Excess Interest.

 

It is the intent of the parties to comply with any usury law applicable to this
Agreement and to all amounts owing pursuant to this Agreement and it is
understood and agreed that in no event and upon no contingency shall Client be
required to pay interest in excess of the rate allowed by any laws of any state
which are determined to be applicable and governing.  The intention of the
parties being to conform strictly to any applicable usury laws, this Agreement
shall be held to be subject to reduction to the amount allowed under any
applicable and governing usury laws as now or hereafter construed by the courts
having jurisdiction.  In the event Summit receives any interest under this
Agreement in excess of any highest permissible rate under any applicable and
governing law, such excess interest (including simple interest thereon at the
highest permissible rate which is applicable and governing) shall be promptly
applied to the amounts owing by Client hereunder and then to Outstanding
Advances.  To the extent such excess interest is greater than such amounts,
Summit shall promptly remit such overage to Client.

 

13.           Reports and Audits.

 

Upon request, which request may be made as reasonably as determined by Summit,
Client will promptly submit to Summit a current Account Debtor list, which shall
include the name, address, contact person name, phone number and fax number for
each active Account Debtor and such other records and reports concerning its
Accounts, Inventory, the Collateral, and operations as may be requested by
Summit.

 

Client shall, at any reasonable time and from time to time, permit Summit or any
representative of Summit to conduct field audits, examine, audit, and make
copies of and extracts from the records and books of, and visit and inspect the
Collateral, properties and assets of, Client, and to discuss the affairs,
finances, and Accounts of Client with any of Client’s officers, directors, and
partners and with Client’s independent accountants.

 

14.           Collection Procedures.

 

a.             Unless directed otherwise in writing by Summit, Client shall
promptly mail an invoice to each Account Debtor on each Purchased Account, which
invoice shall be stamped or printed with a notice, in a form acceptable to
Summit, stating that the Account is payable to Summit and providing payment
instructions.  Except as agreed otherwise in writing by Summit, Summit shall
have the exclusive right to collect and to receive all payments on all Purchased
Accounts.  Client shall not otherwise bill for, submit any invoice, or otherwise
attempt to collect any Purchased Account, except as authorized in writing by
Summit; provided, however, until Summit otherwise notifies Client in writing,
Client is authorized to bill for, submit invoices for, make collection calls,
place accounts with Account Debtors on credit hold, and take other actions as
Client deems necessary to collect payments on Accounts so long as Client directs
all Account Debtors to make payment directly to Summit.  Summit is authorized to
notify Account Debtors of the assignment and purchase of Client’s Accounts and
to direct Account Debtors to make all payments on Purchased Accounts directly to
Summit.

 

b.             Client authorizes Summit to contact Account Debtors concerning
verification and payment of Accounts and to settle or compromise any Account, in
the sole discretion of Summit subject only to acting in good faith.  Client
hereby waives and releases any and all claims relating to or arising out of any
act or omission by Summit in the verification and collection of the Accounts,
excluding those based on gross negligence or intentional misconduct. 
Notwithstanding the foregoing, so long as no event of default has occurred,
Summit will not contact Account Debtors for purposes of collecting past due
accounts.

 

6

--------------------------------------------------------------------------------


 

c.             All collections of Purchased Accounts shall be handled by
Summit.  Collection of Accounts in a commercially reasonable manner does not
require, and Summit is not obligated, to commence any legal action, including
the sending of an attorney’s demand letter, to collect any Account.  Client
acknowledges and agrees that Summit is not a collection agency and will not
provide debt collection services for Client’s Accounts.  If any Purchased
Account is not timely paid, Summit may, but is not obligated to, engage a
collection agency, attorney or other service provider to collect Purchased
Accounts.  All commissions, fees and charges of any such collection agency,
attorney or other service provider shall be paid by Client.  CLIENT HEREBY
WAIVES AND RELEASES ANY AND ALL CLAIMS RELATING TO OR ARISING OUT OF ANY ACT OR
OMISSION BY SUMMIT IN THE COLLECTION OF PURCHASED ACCOUNTS, GROSS NEGLIGENCE AND
INTENTIONAL MISCONDUCT EXCEPTED.

 

d.             Client shall promptly and completely respond to all requests from
Summit for any information or records requested to assist in collection of
Accounts.  If Client fails to respond to any request within Fifteen (15) days,
Summit may deem the Account to no longer be an Acceptable Account.

 

e.             Upon inquiry from an Account Debtor or upon request of Summit,
Client shall notify the Account Debtor to make payment directly to Summit.

 

f.              Any payments received by Client on Purchased Accounts shall be
held in trust by Client for Summit.  In the event an Account Debtor makes
payment to Client on any Purchased Account, Client shall immediately notify
Summit of the payment and deliver the payment to Summit.  If payment is made in
cash, such payment shall be immediately delivered to Summit.  If payment is made
by check or similar instrument, such instrument shall be immediately delivered
to Summit in the form received without negotiation.  If payment is made by
electronic funds transfer, Client shall immediately forward such payment to
Summit by electronic funds transfer.

 

If any payment received by Client on any Account is deposited or negotiated by
Client, or if Client fails to tender the payment to Summit within Five
(5) Banking Business Days of receipt by Client, Client shall promptly pay Summit
the Payment Conversion Fee.

 

Client acknowledges and agrees that it has no right, title or interest
whatsoever in the funds constituting payment of Purchased Accounts, that said
funds are the sole and exclusive property of Summit, and that any use of or
interference with said funds by Client will result in civil and criminal
liability.

 

g.             Client shall immediately notify Summit of any dispute concerning
any Purchased Account and of any bankruptcy filing, lien, garnishment or other
legal action concerning any Purchased Account or Account Debtor.

 

h.             Summit may, but has no duty to, and Client hereby authorizes
Summit to, execute and file, on behalf of Client or in Summit’s name, mechanic’s
liens and all other notices and documents to create, perfect, preserve,
foreclose and/or release any lien for work performed or materials provided to
improve real property.  Except as otherwise instructed by Summit, Client is
authorized to file any such mechanic’s liens and other notices and documents in
Client’s discretion.

 

15.           Acceptable Accounts.

 

An Acceptable Account must meet all of the following requirements and conditions
unless waived in writing by Summit.

 

a.             Client has sole and unconditional good title to the Account and
the Account and any goods sold to create the Account are free from any other
security interest, assignment, lien or other encumbrance of any type.

 

b.             The Account is a bona fide obligation of the Account Debtor for
the amount identified on the records of Client and there have been no payments,
deductions, credits, payment terms, or other modifications or

 

7

--------------------------------------------------------------------------------


 

reductions in the amount owing on such Account except as reported to Summit in
writing prior to making an Advance based on the Account.

 

c.             The Account must be submitted to Summit within Sixty (60) days of
the date the goods are sold or the services performed giving rise to the Account
are completed.

 

d.             There are no defenses or setoffs to payment of the Account which
can be asserted by way of defense or counterclaim against Client or Summit.

 

e.             The Account will be timely paid in full by the Account Debtor.

 

f.              There have been no extensions, modifications, or other
agreements relating to payment of such Account except as reported to Summit in
writing prior to making an Advance and except those agreements with Benefactor
Funding Corp. that shall be terminated by Client prior to or immediately in
connection with Summit making the first Advance under this Agreement.

 

g.             Any services performed or goods sold which give rise to the
Account have been completed and delivered and have been rendered or sold in
compliance with all applicable laws, ordinances, rules and regulations and were
performed or sold in the ordinary course of Client’s business.

 

h.             The Account Debtor is located or authorized to do business within
the United States or Canada (excluding the province of Newfoundland, the
Northwest Territories, and the Territory of Nunavit) or the Account has been
insured under a policy of credit insurance from an insurer and upon terms
acceptable to Summit.

 

i.              No proceeding has been commenced or petition filed under any
bankruptcy or insolvency law by or against the Account Debtor; no receiver,
trustee or custodian has been appointed for any part of the property of the
Account Debtor; and no property of the Account Debtor has been assigned for the
benefit of creditors.

 

j.              Neither the Account, nor any invoice, credit application, bill,
billing memorandum, correspondence, or any other document relating to an
Account, contracts for or charges interest or any other charge in excess of the
maximum non-usurious rate allowed pursuant to applicable law.

 

k.             The Account is not past the Account Due Date; provided, however,
that during the Initial Funding Period Summit shall consider up to a maximum
outstanding amount of Two Hundred Thousand Dollars ($200,000) of Accounts that
are past the Account Due Date but are less than One Hundred Twenty (120) days
from the date of the invoice evidencing such Accounts as Acceptable Accounts.

 

l.              If the total of the outstanding Purchased Accounts owing by any
single Account Debtor equals Sixty Percent (60%) or more of the total
outstanding Purchased Accounts owing by all Account Debtors, the portion of the
Purchased Accounts owing by that single Account Debtor in excess of this limit
shall not be Acceptable Accounts.

 

m.            If Twenty-Five Percent (25%) or more of the outstanding Accounts
owing by an Account Debtor are (i) past One Hundred Twenty (120) days from the
date of the invoice evidencing the Account during the Initial Funding Period, or
(ii) past the Account Due Date at all times after the expiration of the Initial
Funding Period, then none of the Accounts owing by that Account Debtor shall be
Acceptable Accounts.

 

16.           Grant of Security Interest.

 

Client hereby grants Summit a security interest in the Collateral. Client and
Summit acknowledge their mutual intent that all security interests contemplated
herein are given as a contemporaneous exchange for new value to Client,
regardless of when Advances to Client are actually made or when the Collateral
is acquired.

 

8

--------------------------------------------------------------------------------


 

The Collateral shall secure all of Client’s present and future debts,
obligations, and liabilities of whatever nature to Summit, including, without
limitation, (a) all obligations of Client under this Agreement, (b) all
obligations of Client owing under the Loan and Security Agreement, and
(c) transactions in which the documents evidencing the indebtedness refer to
this grant of security interest as providing security therefore.

 

Client’s obligations under this Agreement may also be secured by other
collateral as may be evidenced by other documentation apart from this Agreement.

 

17.           Representations, Warranties and Covenants of Client.

 

Client represents, warrants, and covenants that:

 

a.             CMC is a corporation organized and existing in good standing
under the laws of the State of Nevada.

 

b.             The complete and exact name of CMC is CORGENIX MEDICAL
CORPORATION.  The organizational number of CMC assigned by its state of
organization is C6200-1994.  During the Five (5) years preceding the date of
this Agreement:  (a) CMC has not been known by or used any legal, fictitious or
trade name, except that CMC currently uses the trade name REAADS Medical
Products, Inc.; (b) CMC has not changed its name in any respect; (c) CMC has not
been the surviving entity of a merger or consolidation; and (d) CMC has not
acquired all or substantially all of the assets of any person or entity.

 

c.             CORGENIX is a corporation organized and existing in good standing
under the laws of the State of Delaware.

 

d.             The complete and exact name of CORGENIX is CORGENIX, INC.  The
organizational number of CORGENIX assigned by its state of organization is
2235854.  During the Five (5) years preceding the date of this Agreement: 
(a) CORGENIX has not been known by or used any legal, fictitious or trade name,
except that CORGENIX currently uses the trade name REAADS Medical
Products, Inc.; (b) CORGENIX has not changed its name in any respect;
(c) CORGENIX has not been the surviving entity of a merger or consolidation; and
(d) CORGENIX has not acquired all or substantially all of the assets of any
person or entity.

 

e.             The execution, delivery and performance by Client of this
Agreement have been duly authorized by all necessary action on the part of
Client, and are not inconsistent with any organizational documents of Client, do
not and will not contravene any provision of, or constitute a default under, any
indenture, mortgage, contract or other instrument to which Client is a party or
by which it is bound, and that by the execution and delivery hereof, Client
intends that this Agreement will constitute a legal, valid and binding agreement
and obligation of Client, enforceable in accordance with its terms.

 

f.              All financial statements of Client, fully and fairly present the
financial condition of Client as of the date thereof and the results of
operations for the period or periods covered thereby.  Since the date of such
financial statements there has been no material adverse change in the financial
condition of Client.  Client agrees to submit financial statements for Client to
Summit as may be reasonably requested by Summit, all such financial statements
to fully and fairly present the financial condition of Client and to be in a
form and from a firm acceptable to Summit.

 

g.             Client shall conduct its business in a lawful manner and in
compliance with all applicable federal, state, and local laws, ordinances,
rules, regulations, and orders and shall pay when due all lawfully imposed taxes
upon its property, business and income.  No later than the fifth day of each
month, Client shall certify in writing to Summit, in a form reasonably
acceptable to Summit, that all federal, state, and other taxes and assessments
owing during the prior month have been paid in full.  Such certification shall
be accompanied by proof of payment in a form reasonably acceptable to Summit.

 

h.             This Agreement, the financial statements referred to herein, and
all other statements furnished by Client to Summit in connection herewith
contain no untrue statement of a material fact and omit no

 

9

--------------------------------------------------------------------------------


 

material fact necessary to make the representations and warranties contained in
this Section 17 not misleading.  Client represents and warrants that, to the
best of its knowledge, it has not failed to disclose in writing to Summit any
fact that materially and adversely affects, or is reasonably likely to
materially and adversely affect, Client’s business, operations, properties,
prospects, profits, condition (financial or otherwise), or ability to perform
this Agreement.

 

18.           Representations, Warranties and Covenants Concerning Collateral.

 

Client represents, warrants, and covenants concerning the Collateral as follows:

 

a.             All Purchased Accounts are Acceptable Accounts.

 

b.             Client is the sole owner of the Collateral.

 

c.             The Inventory and Accounts are not subject to, and will be kept
free and clear of, any security interest, lien, assignment, or other encumbrance
of any nature whatsoever except for current taxes and assessments which are not
delinquent, the security interests created by this Agreement, the security
interests created by the Loan and Security Agreement, the security interests
granted in favor of Benefactor Funding Corp. that shall be terminated by Client
prior to or immediately in connection with Summit making the first Advance under
this Agreement, and assignments and security interests created and disclosed in
writing to Summit prior to execution of this Agreement.

 

d.             Summit is authorized to file UCC Financing Statements concerning
the Collateral.  Client agrees to execute any notices of assignment and other
documents reasonably requested by Summit for perfection or enforcement of the
rights and interests of Summit, and to give good faith, diligent cooperation to
Summit, and to perform such other acts reasonably requested by Summit for
perfection and enforcement of the rights and interests of Summit.  Summit is
authorized to file, record, or otherwise utilize such documents as it deems
necessary to perfect and/or enforce any security interest or lien granted
hereunder.

 

e.             The place of business of Client, or, if Client has more than one
place of business, the location of its chief executive office, is located in the
State of Colorado.  During the Five (5) years preceding the date of this
Agreement, this location has not been located outside the State of Colorado. 
This location will not be moved from the State of Colorado without at least
Thirty (30) days prior written notice to Summit.

 

f.              The Collateral and all records of Client pertaining to the
Collateral are located in the State of Colorado and the United Kingdom.  During
the Five (5) years preceding the date of this Agreement, the Collateral and all
records of Client pertaining to the Collateral have not been located outside the
State of Colorado and the United Kingdom.

 

g.             Client shall keep the Equipment, if any, in good repair and be
responsible for any loss or damage to the Equipment.  Client shall pay when due
all taxes, license fees and other charges on the Equipment.  Client shall not
sell, misuse, conceal, or in any way dispose of the Equipment or permit it to be
used unlawfully or for hire or contrary to the provisions of any insurance
coverage.  Risk of loss of the Equipment shall be on Client at all times unless
Summit takes possession of the Equipment.  Loss of or damage to the Equipment or
any part thereof shall not release Client from any of the obligations secured by
the Equipment.

 

h.             Client agrees to (i) insure the Equipment and Inventory, at
Client’s expense, against loss, damage, theft, and such other risks as Summit
may request to the full insurable value thereof and (ii) maintain general
business liability insurance and product liability insurance, at Client’s
expense, to such extent and against such hazards and liabilities as are commonly
maintained by companies engaged in the same or a similar business and similarly
situated as Client with insurance companies and policies reasonably satisfactory
to Summit.  Summit shall be named as an additional insured and loss payee under
such policies. All such policies shall provide for a minimum Ten (10) days
written cancellation notice to Summit.  Upon request, policies or certificates
attesting to such coverage shall be delivered to Summit.  Insurance proceeds may
be applied by Summit toward payment of any obligation secured by this Agreement,
whether or not due, in such order of application as Summit may elect.

 

10

--------------------------------------------------------------------------------


 

i.              So long as no Event of Default has occurred, Client shall have
the right to sell or otherwise dispose of the Inventory in the ordinary course
of business.  No other disposition of the Inventory may be made without the
prior written consent of Summit.

 

19.           Assignment of Rights Concerning Collateral.

 

Client hereby assigns to Summit all of its interest in and rights to any
Inventory which may be returned by Account Debtors, all rights as an unpaid
vendor or lienor, all rights of stoppage in transit, repletion and reclamation
relating thereto, all rights in and to all security therefor and guarantees
thereof, all rights against third parties with respect thereto, and all rights
under the UCC and any other law, statute, regulation or agreement.

 

20.           Renewal of Financing Period and Termination of Financing.

 

Each Financing Period shall automatically renew for an additional Financing
Period unless Client or Summit provides written notice of non-renewal at least
Sixty (60) days prior to the end of the current Financing Period.

 

If Client elects to terminate a Financing Period at any time other than the last
day of a Financing Period, except to replace this financing and the financing
provided under the Loan and Security Agreement with Qualified Bank Financing as
provided herein during the first Twelve (12) months from the date hereof, or if
an Event of Default terminates the financing of Client’s Accounts, Client shall
pay Summit an early termination fee equal to One Percent (1%) of the Maximum
Credit Line, which fee shall be due and payable in full upon such termination.

 

Client must provide at least Sixty (60) days written notice to Summit of intent
to replace this financing and the financing provided under the Loan and Security
Agreement with Qualified Bank Financing, which notice shall itemize the material
financial terms of the Qualified Bank Financing.  Within Thirty (30) days of
receipt of such notice, Summit may provide written notice to Client that Summit
will match the material financial terms of the Qualified Bank Financing
whereupon Summit and Client shall amend this Agreement and the Loan and Security
Agreement, as necessary, to match the material financial terms of the Qualified
Bank Financing and this Agreement and the Loan and Security Agreement shall
remain in force.

 

Upon such non-renewal or termination, all other terms and provisions of this
Agreement, including, without limitation, the security interests granted in
favor of Summit, shall remain in full force and effect until all amounts owing
to Summit hereunder have been finally paid in full, except that Client shall be
excused from the covenants herein providing that Summit shall be the sole and
exclusive purchaser and source of financing for Client’s Accounts.

 

Upon expiration of the final Financing Period or any other termination, at the
election of Summit, all outstanding Purchased Accounts will immediately be
Chargeback Accounts and all amounts owing to Summit by Client pursuant to this
Agreement shall, without notice of such election, accelerate and become
immediately due and payable in full.

 

21.           Right to Perform for Client.

 

Summit may, in its sole discretion, elect to discharge any security interest,
lien or other encumbrance upon any Accounts, elect to pay any subcontractor,
vendor, materialman, laborer, or other person to whom Client is obligated,
whether or not any mechanic’s lien or other encumbrance has been asserted, and
elect to pay any insurance charges payable by Client or provide insurance as
required herein if Client fails to do so.  Any such payments and all expenses
incurred in connection therewith shall be immediately due and payable by
Client.  Summit shall have no obligation to discharge any such security
interest, lien or other encumbrance or pay such insurance charges or provide
such insurance.

 

11

--------------------------------------------------------------------------------


 

22.           Power of Attorney to Endorse Checks.

 

Client does hereby make, constitute and appoint Summit, and its designees, as
its true and lawful attorneys-in-fact, with full power of substitution, with
full power to endorse the name of Client upon any checks or other forms of
payment on Accounts and to effect the deposit and collection thereof.  This
power of attorney is irrevocable and coupled with an interest.  Such power may
be exercised at any time.  Client does hereby make, constitute, and appoint
Summit, and its designees, as Client’s true and lawful attorneys in fact, with
full power of substitution, such power to be exercised only upon the occurrence
of an Event of Default, to:  (a) receive, open, and dispose of all mail
addressed to Client that relates to Accounts of Client; (b) cause mail relating
to Accounts of Client to be delivered to a designated address of Summit where
Summit may open all such mail and remove therefrom any payment of such Accounts;
and (c) Summit may do any and all other things necessary or proper to carry out
the intent of this Agreement and to perfect and protect the rights of Summit
created under this Agreement.  This power of attorney is irrevocable and coupled
with an interest.  Exercise of any of the foregoing powers shall be in the sole
discretion of Summit without any duty to do so.

 

23.           Disclosure of Information.

 

Client hereby consents to Summit disclosing to any financial institution or
investor providing financing for Summit or participating in this financing, any
and all information, knowledge, reports and records, including, without
limitation, financial statements, concerning Client.

 

24.           Interest on Unpaid Amounts and Late Fees.

 

In the event Client fails to pay any amount owing to Summit when due, Client
agrees to pay interest on such amount from the due date until paid, both before
and after judgment, at the Default Rate.

 

25.           No Third Party Beneficiary.

 

This Agreement is made for the sole and exclusive benefit of Summit and Client
and is not intended to benefit any third party.  No such third party may claim
any right or benefit or seek to enforce any term or provision of this Agreement.

 

26.           Indemnification.

 

CLIENT AGREES TO INDEMNIFY SUMMIT FOR ANY AND ALL CLAIMS WHICH MAY BE ASSERTED
AND FOR LIABILITIES AND DAMAGES WHICH MAY BE AWARDED AGAINST SUMMIT, AND FOR ALL
REASONABLE ATTORNEYS FEES, LEGAL EXPENSES AND OTHER EXPENSES INCURRED IN
DEFENDING SUCH CLAIMS, ARISING FROM OR RELATING IN ANY MANNER TO THE PURCHASE,
FINANCING AND/OR COLLECTION OF ACCOUNTS PURSUANT TO THE TERMS OF THIS AGREEMENT,
EXCLUDING CLAIMS BASED ON THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUMMIT. 
SUMMIT SHALL HAVE SOLE AND COMPLETE CONTROL OF THE DEFENSE OF ANY SUCH CLAIMS,
AND IS HEREBY GIVEN AUTHORITY TO SETTLE OR OTHERWISE COMPROMISE ANY SUCH CLAIMS
AS SUMMIT, IN GOOD FAITH, DETERMINES SHALL BE IN ITS BEST INTERESTS.

 

27.           Default and Remedies.

 

Time is of the essence of this Agreement.  The occurrence of any of the
following events shall constitute a default under this Agreement and be termed
an “Event of Default”:

 

a.             Failure by Client to pay any amount to Summit when due.

 

b.             Client fails in the payment or performance of any obligation,
covenant, agreement, or liability created by this Agreement.

 

12

--------------------------------------------------------------------------------


 

c.             Any material representation, warranty, or financial statement
made by or on behalf of Client, proves to have been false or misleading when
made or furnished.

 

d.             Any default or event which, with the giving of notice or the
passage of time or both, would constitute a default, occurs on any indebtedness
of Client which results in a material adverse effect on Client’s financial
condition, conduct of its business, or ability to perform under this Agreement.

 

e.             Any default or event which, with the giving of notice or the
passage of time or both, would constitute a default, occurs under the Loan and
Security Agreement.

 

f.              Client becomes dissolved or terminated, dies, or goes out of
business.

 

g.             A receiver, trustee, or custodian is appointed for any part of
Client’s property, or any part of Client’s property is assigned for the benefit
of creditors.

 

h.             Any proceeding is commenced or petition filed under any
bankruptcy or insolvency law by or against Client.

 

i.              Any judgment is entered against Client which may materially
affect Client’s financial condition.

 

j.              Client becomes insolvent or unable to pay its debts as they
mature.

 

k.             The Purchased Accounts become, for any reason whatsoever,
substantially delinquent or uncollectible.

 

l.              Corgenix UK Ltd., without the prior written consent of Summit,
(i) creates, incurs, assumes, or suffers to exist any pledge, lien, or security
interest on any of its accounts receivable, now owned or hereafter acquired.

 

Waiver of any Event of Default shall not constitute a waiver of any subsequent
Event of Default.

 

Upon the occurrence of any Event of Default and at any time thereafter, at the
election of Summit and with notice of such election, which notice shall not be
required to be in writing, Summit may immediately terminate the right of Client
to request Advances, treat all outstanding Purchased Accounts as Chargeback
Accounts, and all obligations of Client to Summit shall accelerate and become
immediately due and payable in full and Summit shall have all rights and
remedies created by or arising from this Agreement and the following rights and
remedies, in addition to all other rights and remedies existing at law, in
equity, or by statute:

 

a.             Summit shall have all the rights and remedies available under the
UCC.

 

b.             Summit shall have the right to enter upon any premises where the
Collateral or records pertaining thereto may be and take possession of the
Collateral and records relating thereto.

 

c.             Upon request of Summit, Client shall, at the expense of Client,
assemble the Collateral and records relating thereto at a place designated by
Summit and tender the Collateral and records to Summit.

 

d.             Without notice to Client, Summit may obtain the appointment of a
receiver of the business, property and assets of Client and Client hereby
consents to the appointment of Summit or such person as Summit may designate as
such receiver.

 

e.             Summit may sell, lease or otherwise dispose of any or all of the
Collateral and, after deducting the reasonable costs and out-of-pocket expenses
incurred by Summit, including, without limitation, (i) reasonable attorneys fees
and legal expenses, (ii) transportation and storage costs, (iii) costs of
advertising sale of the Collateral, (iv) sale commissions, (v) sales tax,
(vi) costs for improving or repairing the Collateral, and (vii) costs for

 

13

--------------------------------------------------------------------------------


 

preservation and protection of the Collateral, and apply the remainder against,
or to hold as a reserve against, the obligations secured by this Agreement.

 

f.              Summit shall have all the rights and remedies available under
the Loan and Security Agreement.

 

Client shall be liable for all deficiencies owing on any obligations secured by
the Collateral after liquidation of the Collateral.

 

Upon occurrence of an Event of Default, the interest rate on obligations of
Client owing to Summit shall be increased to the Default Rate.  After the
occurrence of an Event of Default, Summit shall retain the exclusive right to
collect outstanding Chargeback Accounts, regardless of whether the Chargeback
Account has been repurchased by Client, until all obligations owing to Summit by
Client have been paid in full.

 

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights or remedies and shall be in addition to every other right, power
and remedy herein specifically granted or existing at law, in equity, or by
statute which Summit might otherwise have and may be exercised from time to time
and as often and in such order as may be deemed expedient by Summit.  No delay
or omission by Summit in the exercise of any such right, power or remedy or in
the pursuance of any remedy shall impair any such right, power or remedy or be
construed to be a waiver of any Event of Default or to be an acquiescence
therein.

 

28.           Payment of Expenses and Attorneys Fees.

 

Client shall pay all reasonable expenses of Summit relating to the negotiation,
documentation, and administration of this Agreement, including, without
limitation, title insurance, recording fees, filing fees, fees of collection
services, reasonable attorneys fees and legal expenses, returned check fees,
photocopies, postage, audit and field examination fees and costs, inspection
fees, wire transfer fees, and overnight delivery expenses, whether incurred in
making Advances, in future amendments or modifications to this Agreement, or in
ongoing administration of this financing.

 

Upon occurrence of an Event of Default, Client agrees to pay all costs and
expenses, including reasonable attorney fees and legal expenses, incurred by
Summit in enforcing or exercising any remedies under this Agreement or any other
rights and remedies.

 

Client agrees to pay all expenses, including reasonable attorney fees and legal
expenses, incurred by Summit in any bankruptcy proceedings of any type involving
Client, this Agreement, the Purchased Accounts, or the Collateral, including,
without limitation, expenses incurred in modifying or lifting the automatic
stay, determining adequate protection, use of cash collateral or relating to any
plan of reorganization.

 

29.           Bankruptcy Considerations.

 

Client covenants that it will notify Summit of any voluntary or involuntary
bankruptcy petition under the United States Bankruptcy Code filed by or against
Client, or any assignment for the benefit of creditors by Client, within
Twenty-Four (24) hours of any such filing or assignment.  Failure to notify
Summit of any such bankruptcy filing or assignment within Twenty-Four (24) hours
shall constitute an Event of Default.

 

Client acknowledges that this Agreement is a contract to extend debt financing
or financial accommodations to or for the benefit of Client within the meaning
of 11 U.S.C. §365(c)(2) and, as such, may not be assumed or assigned.  Summit
shall be under no obligation to provide any financing under this Agreement from
and after the filing of any voluntary or involuntary petition against Client.

 

30.           Limitation of Consequential Damages.

 

Summit and its general and limited partners, the partners, members, officers and
directors thereof, and the employees, representatives, agents, and attorneys of
Summit, shall not be liable to Client for consequential damages

 

14

--------------------------------------------------------------------------------


 

arising from or relating to any breach of contract, tort, or other wrong in
connection with the negotiation, documentation, administration of this Agreement
or collection of the Accounts.

 

31.           Force Majeure.

 

In the event Summit is unable to carryout its obligations under this Agreement
due to reasons beyond its reasonable control, it is agreed that the obligations
of Summit hereunder shall be suspended during the continuance of such inability,
Summit shall not be liable for damages, and Client shall not be entitled to any
refund of amounts paid, provided that such cause shall be remedied as far as
reasonably possible with all reasonable dispatch.

 

32.           Revival Clause.

 

If the incurring of any debt by Client or the payment of any money or transfer
of property to Summit by or on behalf of Client (including collection of any
Account) should for any reason subsequently be determined to be “voidable” or
“avoidable” in whole or in part within the meaning of any state or federal law
(collectively “voidable transfers”), including, without limitation, fraudulent
conveyances or preferential transfers under the United States Bankruptcy Code or
any other federal or state law, and Summit is required to repay or restore any
voidable transfers or the amount or any portion thereof, or upon the advice of
counsel for Summit is advised to do so, then, as to any such amount or property
repaid or restored, including all reasonable costs, expenses, and attorneys fees
of Summit related thereto, the liability of Client shall automatically be
revived, reinstated and restored and shall exist as though the voidable
transfers had never been made.

 

33.           Nature of Client’s Obligations.

 

a.             All obligations pursuant to this Agreement shall be the joint and
several obligations of each Client.  Each reference to “Client” hereunder shall
be deemed to refer to each Client individually and collectively and each
obligation to be performed by “Client” hereunder shall be performed by each
Client.  Summit shall have no responsibility to inquire into the apportionment,
allocation, or disposition of any Advances or other payments made under this
Agreement.  Each Client hereby irrevocably appoints the other as its agent and
attorney-in-fact for all purposes of the related documents, including, without
limitation, the giving and receiving of notices and other communications and the
making of all certifications and reports required pursuant to this Agreement. 
The action of any Client with respect to any Advance or other payment made under
this Agreement and the requests, notices, reports, and other materials submitted
by any Client shall bind each Client.

 

b.             Each Client hereby agrees to indemnify Summit and hold Summit
harmless from and against any and all liabilities, expenses, losses, damages
and/or claims of any damage or injury asserted against Summit by Client or any
other person arising from or incurred by reason of the joint nature of the
financing hereunder or any action taken by Summit pursuant hereto.

 

c.             Each Client represents and warrants to Summit that each request
for the purchase of any Account was and is made by each Client and that each
Client is engaged in operations that require financing on such a joint basis. 
Each Client will and expects to derive benefit, directly or indirectly, from
Summit’s purchase of Acceptable Accounts.

 

d.             Each Client shall be a direct, primary, and independent obligor
and shall not be deemed to be a guarantor, accommodation party, or other person
secondarily liable for the Obligations.  “Obligations” as used in this
Section means, as the context requires, all duties and obligations from time to
time arising under this Agreement and under all agreements and documents related
hereto.  Without limiting the foregoing, however, each Client represents,
warrants, covenants, and agrees as follows:

 

(i)            Summit may enforce this Agreement against any property, interests
in property, and rights to property securing any or all Obligations without
first having sought enforcement of this Agreement and any related documents
against Client or any Collateral.

 

15

--------------------------------------------------------------------------------


 

(ii)           Such Obligations shall not be affected by any of the following: 
(A) the bankruptcy, disability, dissolution, incompetence, insolvency,
liquidation, or reorganization of any Client; (B) any defense of any Client to
payment or performance of any or all Obligations or enforcement of any and all
liens and encumbrances; (C) the discharge, modification of the terms of,
reduction in the amount of, or stay of enforcement of any or all liens and
encumbrances or any or all Obligations in any bankruptcy, insolvency,
reorganization, or other legal proceeding or by law, ordinance, regulation, or
rule (federal, state, province, territory, or local); (D) the cessation of
liability of any Client or any or all Obligations; and (E) any claim or dispute
by any other Client concerning the occurrence of any default in performance of
any Obligations, or any other matter.

 

(iii)          Summit may do the following acts or omissions from time to time
with notice to Client, which notice shall not be required to be in writing, but
without the consent of any Client and without receiving payment or other value,
nor shall the following acts or omissions affect, delay, or impair any of such
Obligations or any or all liens and encumbrances:  (A) Summit may obtain
Collateral or additional Collateral; (B) with the agreement of one Client,
Summit may substitute for any or all Collateral regardless of whether the same
type or greater or lesser value; (C) Summit may release any or all Collateral;
(D) Summit may compromise, delay enforcement, fail to enforce, release, settle
or waive any rights or remedies of Summit as to any or all Collateral;
(E) Summit may sell or otherwise dispose of any Collateral in accordance with
this Agreement and in such manner or order as Summit determines; (F) Summit may
fail to perfect, fail to protect the priority of, and fail to ensure an or all
liens or encumbrances; (G) Summit may fail to inspect, insure, maintain,
preserve or protect any of the Collateral; (H) Summit may obtain additional
obligors for any or all such Obligations; (I) with the agreement of one Client,
Summit may increase or decrease any or all Obligations or otherwise change terms
of any or all Obligations; (J) Summit may release any Client; (K) Summit may
compromise, delay enforcement, fail to enforce, release, settle, or waive any
Obligation of any Client with the agreement of that Party; (L) Summit may make
Advances to, or grant other financial accommodations for any Client; (M) Summit
may fail to file or pursue a claim in any bankruptcy, insolvency, reorganization
or other proceeding as to any or all liens and encumbrances or any or all
Obligations; (N) Summit may amend, modify, extend, renew, restate, supplement,
or terminate in whole or in part the obligation of any Party with the agreement
of that Party; (O) Summit may take or fail to take any other action with respect
to this agreement or any Party; and (P) Summit may do any other acts or make any
other omission that result in the extinguishment of the obligation of any
Party.  As used herein, “Party” means Client and each other person that from
time to time is or becomes obligated to Summit under this Agreement or any
guarantee or grants any lien or encumbrance to Summit with respect to any
Collateral.

 

(iv)          Each Client waives any and all rights and benefits under any laws
that limit the liability or exonerate guarantors or sureties now or hereafter in
effect and any other statutes or rules now or hereafter in effect that purport
to confer specific rights upon or make specific defenses or procedures available
to any Client.

 

(v)           Each Client waives any rights that require Summit, and Summit
shall have no obligation to, provide to Client any information concerning the
performance of any other Client, the Obligations of Client hereunder, or under
any related documents, or the ability of the other to perform the Obligations or
any other matter, regardless of what information Summit may from time to time
have.  Each Client waives any and all present and future claims, remedies and
rights against the other or any other Client, the Collateral and any other
property, interest in property or rights to property of any other Party
(A) arising from any performance hereunder, (B) arising from any application of
any Collateral, or any other property, interest in property or rights to
property of any other Client, or (C) otherwise arising in respect of this
Agreement, regardless of whether such claims, remedies and rights arise under
any present or future agreement, document or instrument or are provided by any
law, ordinance, regulation or rule (federal, state, province, territory, or
local) (including, without limitation, any and all rights of contribution,
exoneration, indemnity, reimbursement, and subrogation and any and all rights to
participate in the rights and remedies of Summit, against any Client).  To the
fullest extent that rights of contribution, exoneration, indemnity,
reimbursement, and subrogation are not waivable, such rights are hereby
subordinate and subject to all rights, liens, and claims of Summit.

 

e.             Each Client hereby represents and warrants to Summit that:

 

16

--------------------------------------------------------------------------------


 

(i)            As of the date of this Agreement and after giving effect to the
execution and delivery of this Agreement and the obligations hereby assumed, the
sum of each Client’s debts is less than all of such Client’s assets at fair
valuation.

 

(ii)           Client is not entering into this Agreement, granting any security
in connection with this Agreement, or otherwise making any transfer in
connection with this Agreement, with actual intent to hinder, delay, or defraud
any creditor of Client, whether such creditor now exists or may hereafter arise.

 

(iii)          Client acknowledges that Summit’s agreement to consider
purchasing Acceptable Accounts pursuant to this Agreement constitutes reasonably
equivalent value in exchange for the execution and delivery by Client of this
Agreement, the granting of security in connection with this Agreement, and all
transfers made by Client in connection with this Agreement.  Client agrees that
the execution of this Agreement, the joint financing contemplated by this
Agreement, and other related documents, and the other terms and conditions of
this Agreement, even though entailing some risks, have been determined by Client
to be the most desirable form of financing for Client’s operations and to
provide to Client more availability of funds and flexibility in satisfying
Client’s needs for funds.

 

(iv)          Client is not engaged or about to be engaged in a business or
transaction for which the assets of Client (after giving effect to the granting
of any security in connection with the execution and delivery of this Agreement
and any other transfer made or contemplated to be made in connection with the
execution and delivery of this Agreement) would be unreasonably small in
relation to the business or transaction.

 

(v)           Client does not intend to incur, or believe that it will incur,
debts beyond its ability to pay such debts as they become due.

 

(vi)          As used in this Section, the term “transfer” shall include every
mode, direct or indirect, absolute or conditional, voluntary or involuntary of
disposing of or parting with an asset or an interest in an asset and includes
payment of money, release, lease, and creation of a lien or other encumbrance.

 

f.              Indemnity Obligations:

 

(i)            Each Client acknowledges that pursuant to the terms of this
Agreement and all other agreements and documents related hereto, each Client is
jointly and severally liable for all of the Obligations, whether or not the
Obligations represent amounts actually advanced to an individual Client. 
Accordingly, each Client has expressly assumed the risk that such Client may be
held liable for, and such Client’s property may be applied to payment of,
amounts advanced pursuant to this Agreement to or for the benefit of another
Client.  Nothing contained in this Agreement shall in any way limit the
obligations of any Client to Summit or otherwise limit the joint and several
nature of all of the obligations of each Client.  Each Client shall be fully
liable to Summit pursuant to this Agreement without regard to any allocation of
losses and liabilities by virtue of such indemnity provisions or otherwise.

 

(ii)           In any action or proceeding involving any state or local law, or
any state, local, or federal bankruptcy, insolvency, reorganization, or other
law affecting the rights of creditors generally, if the obligations of any
Client would otherwise, taking into account the provisions of this Section, be
held or determined to be void, invalid, or unenforceable, or subordinated to the
claims of any of their creditors, on account of the amount of its liability
under this Agreement and all other related documents, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Client, Summit, or any other person, be
automatically limited and reduced to the highest amount which is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

34.           Severability of Invalid Provisions, Headings, Interpretations of
Agreement.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining

 

17

--------------------------------------------------------------------------------


 

provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

All references in this Agreement to the singular shall be deemed to include the
plural when the context so requires, and visa versa.  References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.

 

35.           Notices.

 

All notices which are expressly required to be in writing may be mailed, postage
prepaid, addressed to the address stated at the beginning of this Agreement, or
to such other address which is provided in accordance with this Section.  Any
notice so mailed shall be deemed given Three (3) days after mailing.  Any notice
otherwise delivered shall be deemed given when received by the addressee.  Any
notice which is not expressly required to be given in writing may be given
orally.

 

36.           Survival of Representations, Warranties and Covenants.

 

All agreements, representations, warranties and covenants made herein by Client
shall survive the execution and delivery of this Agreement and any bankruptcy
proceedings involving Client and shall continue in effect so long as any
obligation to Summit contemplated by this Agreement is outstanding and unpaid,
notwithstanding any termination of this Agreement.

 

37.           Jury Waiver, Exclusive Jurisdiction of Utah Courts.

 

THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN
EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.

 

The parties each acknowledge that by execution and delivery of this Agreement,
they have transacted business in the State of Utah and the parties hereby
voluntarily submit to, consent to, and waive any defense to the jurisdiction of
courts located in the State of Utah as to all matters relating to or arising
from this Agreement.

 

EXCEPT AS EXPRESSLY AGREED IN WRITING BY THE PARTIES, THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION
OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES ARISING UNDER OR RELATING TO
THIS AGREEMENT.  NO LAWSUIT, PROCEEDING, ALTERNATIVE DISPUTE RESOLUTION, OR ANY
OTHER ACTION RELATING TO OR ARISING UNDER THIS AGREEMENT MAY BE COMMENCED OR
PROSECUTED IN ANY OTHER FORUM, EXCEPT AS EXPRESSLY AGREED IN WRITING BY EACH
PARTY.

 

38.           Assignability.

 

This Agreement is not assignable or transferable by Client without Summit’s
prior written consent and any such purported assignment or transfer is void. 
This Agreement shall be binding upon the successors of Client.  Client
acknowledges and agrees that Summit may assign all or any portion of this
Agreement, including, without limitation, assignment of the rights, benefits and
remedies of Summit hereunder without any assignment of the duties, obligations
or liabilities of Summit hereunder, and may sell participations in this
financing.

 

39.           Integrated Agreement, Amendment, Headings, Governing Law.

 

This Agreement replaces and supersedes any prior agreement between Client and
Summit.  This Agreement and the documents identified or contemplated herein
constitute the entire agreement between Summit and Client as to the subject
matter hereof and may not be altered or amended except by written agreement
signed by Summit and Client.  No provision hereof may be waived by Summit except
upon written waiver executed by Summit.  This Agreement

 

18

--------------------------------------------------------------------------------


 

shall be governed by and construed in accordance with the laws of the State of
Utah and this Agreement shall be deemed to have been executed by the parties in
the State of Utah.  This Agreement shall not be deemed to have been entered into
until accepted by Summit at its chief executive office in Salt Lake City, Utah
and shall be performed by Summit and the financing administered by Summit in
Salt Lake City, Utah.

 

Dated:  September 30, 2009.

 

 

Summit Financial Resources, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CORGENIX MEDICAL CORPORATION, a Nevada corporation

 

 

 

 

 

By:

 

 

Name:

William Critchfield

 

Title:

Chief Financial Officer

 

 

 

 

 

CORGENIX, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

William Critchfield

 

Title:

Chief Financial Officer

 

19

--------------------------------------------------------------------------------

 